Exhibit Second Quarter Report – 2009 (in United States dollars, tabular amounts in millions, except where noted) Management’s Discussion and Analysis of Financial Condition and Results of Operations For the Three and Six Months Ended June 30, 2009 This Management’s Discussion and Analysis should be read in conjunction with Goldcorp’s unaudited interim consolidated financial statements for the three and six months ended June 30, 2009 and related notes thereto which have been prepared in accordance with Canadian generally accepted accounting principles (“GAAP”). This Management’s Discussion and Analysis contains “forward-looking statements” that are subject to risk factors set out in a cautionary note contained herein. All figures are in United States dollars unless otherwise noted. This Management’s Discussion and Analysis has been prepared as of July 29, 2009. SECOND QUARTER HIGHLIGHTS · Gold production increased by 5% to 582,400 ounces compared with 553,200 ounces in · Total cash costswere $310 per gold ounce, net of by-product copper and silver credits, compared with $308 per ounce in 2008. On a co-product basis, cash costs were $402 per gold ounce, compared with $432 per gold ounce in 2008.(1)(2) · Net loss of $231.6 million ($0.32 per share), compared to net loss of $9.2 million ($0.01 per share) in 2008. Adjusted net earnings (3) amounted to $99.2 million ($0.14 per share), compared with adjusted net earnings of $83.2 million ($0.12 per share) in 2008. · Operating cash flows of $263.7 million, compared to $184.7 million in 2008. Operating cash flows before working capital changes (4) of $276.6 million, compared to $226.3 million in 2008. · Dividends paid of $32.9 million, compared to $32.0 million in 2008. · On June 5, 2009, the Company completed a 2% convertible senior note offering, due August 2014 for net proceeds of $839.7 million. (1) Excludes the San Martin operation, which commenced reclamation activities in October 2007. (2) The Company has included non-GAAP performance measures, total cash costs, by-product and co-product, per gold ounce, throughout this document. The Company reports total cash costs on a sales basis. In the gold mining industry, this is a common performance measure but does not have any standardized meaning, and is a non-GAAP measure. The Company follows the recommendations of the Gold Institute Production Cost Standard. The Company believes that, in addition to conventional measures prepared in accordance with GAAP, the Company and certain investors use this information to evaluate the Company’s performance and ability to generate cash flow. Accordingly, it is intended to provide additional information and should not be considered in isolation or as a substitute for measures of performance prepared in accordance with GAAP. By-product cash costs are computed by deducting by-product copper and silver sales revenues from operating cash costs. Cash costs on a co-product basis are computed by allocating operating cash costs separately to metals using a ratio based on gold revenues as a proportion of total revenues. Refer to page 35 for a reconciliation of total cash costs to reported operating expenses. (3) Adjusted net earnings is a non-GAAP measure. The Company believes that, in addition to conventional measures prepared in accordance with GAAP, the Company and certain investors use this information to evaluate the Company’s performance. Accordingly, it is intended to provide additional information and should not be considered in isolation or as a substitute for measures of performance prepared in accordance with GAAP. Refer to page 36 for a reconciliation of adjusted net earnings to reported net earnings. (4) Operating cash flows before working capital changes is a non-GAAP measure which the Company believes provides a better indicator of the Company’s ability to generate cash flows from its mining operations. GOLDCORP |1 Second Quarter Report – 2009 (in United States dollars, tabular amounts in millions, except where noted) OVERVIEW Goldcorp is a leading gold producer engaged in gold mining and related activities including exploration, extraction, processing and reclamation. The Company’s producing properties are comprised of the Red Lake, Porcupine and Musselwhite gold mines in Canada, the Alumbrera gold/copper mine (37.5% interest) in Argentina, the El Sauzal, Los Filos and San Dimas gold/silver mines in Mexico, the Marlin gold/silver mine in Guatemala, and the Marigold (66.7% interest) and Wharf gold mines in the United States.Significant development projects include the Peñasquito gold/silver/zinc/lead project in Mexico; the Cochenour, Éléonore and Hollinger gold projects in Canada; the Cerro Blanco gold/silver project in Guatemala and the Pueblo Viejo gold/silver/copper project (40% interest) in the Dominican Republic. Goldcorp also owns a 66% interest in Terrane Metals Corp. (“Terrane”), a publicly traded company engaged in the development of the Mt. Milligan gold-copper project in Canada. Goldcorp is one of the world’s lowest cost and fastest growing senior gold producers with operations throughout the Americas. Goldcorp’s strategy is to provide its shareholders with superior returns from high quality assets. Goldcorp has a strong and liquid balance sheet. Its gold production is located in safe jurisdictions in the Americas and remains 100% unhedged. Goldcorp is listed on the New York Stock Exchange (symbol: GG) and the Toronto Stock Exchange (symbol: G). In addition, the Company has share purchase warrants which trade on the New York Stock Exchange and the Toronto Stock Exchange. During the second quarter of 2009, the Company realized an average gold price of $927 per ounce, a 2% increase from the first quarter of 2009. Gold ounces sold during the second quarter of 2009 was in line with the Company’s approved mine plans for 2009. While Red Lake gold mines experienced lower production volumes as a result of lower grades due to the change in mining sequence, there was a more than offsetting higher than planned production at El Sauzal and Musselwhite.Costs of operations have increased compared to the prior quarter as higher consumable costs, export retention tax, YMAD net proceeds payments and losses from the strengthening of non-US dollar currencies in the locations in which the Company operates place increased cost pressures on our operations. Specifically, the Canadian dollar and Mexican peso strengthened by 6% and 7%, respectively, during the second quarter of 2009. The strength of the US dollar has started to decline as the ongoing global economic downturn caused investors to seek financial security elsewhere, such as commodities, which is evidenced by continued strong gold prices. On July 13, 2009, the Company announced the completion of the construction of the first sulphide process line (Line 1) at Peñasquito and that commissioning work is advancing on schedule. The primary crusher was completed early in the second quarter and has filled the coarse ore stockpile with 230,000 tonnes of crushed ore in preparation for initial milling. The Line 1 feeders and conveying systems are complete. Construction of the Line 1 SAG mill and the associated two ball mills is complete and commissioning is under way. The Line 1 lead and zinc flotation circuits are substantially complete. Construction of the second sulphide process line (Line 2) is well underway and progressing toward planned completion in the third quarter of 2010. Many of the components are already on site, including the wrap-around drive motor for the SAG mill and the motors for the two ball mills. The shells for both the SAG and ball mills arrived in Mexico in early July and are currently on site. Each of the two process lines has designed throughput of 50,000 tonnes per day. Following the completion of the high pressure grinding roll circuit, throughput is expected to reach 130,000 tonnes per day in the fourth quarter of 2010. Advancement of mine optimization evaluations has progressed and includes the assessment of an independent power plant and in-pit crushing and conveying. Concentrate production is expected to ramp up through the remainder of 2009 with the first concentrate sales occurring in the latter part of the year. In the beginning of the year, with a focus on prudent fiscal management and capital spending, the Company temporarily deferred certain spending at longer-term growth projects such as the Éléonore gold project, the development of the Cochenour property located at Red Lake, the planned open pit at Red Lake and the potential Hollinger underground operation at Porcupine, while key near-term projects are being developed. With improvements in metal markets and the issuance of $862.5 million of 2% convertible senior notes on June 5, 2009, the Company has ensured that sufficient resources are available not only to develop key near-term projects, but also to accelerate development of certain projects.
